DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The sole Figure should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
An object (See Claims 1, 10)
At least one confocal beam path (See Claims 1, 10)

The detection beam path (See Claims 6, 12)
A light-guiding fiber or light-guiding structure (See Claims 8, 14).
No new matter should be entered.
     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation "the frequency domain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the results" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11- ‘(W)’ should read ‘(w)’
Claims 2-9 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 6 recites the limitation "the detection beam path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are dependent on Claim 6, and hence inherit the deficiencies of Claim 6.
Claim 10 recites the limitation "the frequency domain" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the results" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 12- ‘(W)’ should read ‘(w)’
Claims 11-15 are dependent on Claim 10, and hence inherit the deficiencies of Claim 10.
Claim 12 recites the limitation "the number n of detector elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the detection beam path" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are dependent on Claim 12, and hence inherit the deficiencies of Claim 12.  


Allowable Subject Matter
     Claims 1, 10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-9, 11-15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2013/0266241 A1 to Ranalli et al.
U.S. Patent Application Publication US 2018/0196245 A1 to Kleppe et al.
U.S. Patent Application Publication US 2020/0116987 A1 to Kleppe et al.
U.S. Patent Application Publication US 2021/0373306 A1 to Bathe et al.
     This application is in condition for allowance except for the following formal matters: 
See Sections 3-4 above regarding informalities with the drawings.
See Section 6 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/25/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872